Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2004

Davis v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4029




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Davis v. Comm Social Security" (2004). 2004 Decisions. Paper 600.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/600


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        NO. 03-4029


                                      ANNA DAVIS,
                                                         Appellant

                                             v.

                       COMM ISSIONER OF SOCIAL SECURITY




                      On Appeal from the United States District Court
                               for the District of New Jersey
                           (D.C. Civil Action No. 00-cv-05662)
                       District Judge: Honorable William J. Martini


                        Submitted Under Third Circuit LAR 34.1(a)
                                     May 26, 2004

       Before: SCIRICA, Chief Judge, RENDELL, and ALARCÓN* , Circuit Judges

                                    (Filed: June 9, 2004)


                                OPINION OF THE COURT

ALARCÓN, Circuit Judge.

        Anna Davis appeals the decision of the district court affirming the decision of the

Commissioner of Social Security (“the Commissioner”) to deny Ms. Davis’s applications


   *
      Hon. Arthur L. Alarcón, Senior Judge, United States Court of Appeals for the
Ninth Circuit, sitting by designation.
for disability insurance benefits (“DIB”) and Supplemental Security Income (“SSI”)

under Titles II and XVI of the Social Security Act. 42 U.S.C. §§ 1381-83f. We have

jurisdiction over this timely appeal pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291.

We affirm because we conclude that the district court’s decision to deny benefits was

supported by substantial evidence.

                                             I

       Ms. Davis worked as a packer in a factory from 1983 to 1996, a job that required

that she lift boxes weighing up to ten pounds and carry them to nearby conveyor belts.

Ms. Davis stopped working in October 1996 after her employer relocated. She began

collecting unemployment at that time, and did not seek new work based on the severity of

her alleged disabilities.

       Ms. Davis filed an application for DIB and SSI benefits on September 28, 1998.

She complained of diabetes mellitus, asthma, arthritis, and a learning disability. The

Social Security Administration (“SSA”) denied her claim. Her request for

reconsideration was also denied. Ms. Davis then requested a hearing before an

Administrative Law Judge (“ALJ”). The ALJ reviewed the denial of Ms. Davis’s

disability benefits and issued a written decision denying her benefits on March 17, 2000.

Ms. Davis’s request for a review of the ALJ’s decision was denied by the Appeals

Council, making it the final decision of the Commissioner. Ms. Davis then filed this

action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) of the Social Security Act in



                                             2
district court on November 17, 2000. On August 5, 2003, the district court affirmed the

Commissioner’s decision to deny SSI and DIB benefits to Ms. Davis.

                                             II

                                             A.

       Ms. Davis first contends that the ALJ failed to support his conclusion that her

severe impairments did not meet the criteria of an impairment as listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 with adequate factual findings. She argues that the ALJ

failed to give a sufficient or well-reasoned explanation for his rejection of her medical

evidence. Specifically, she argues that the following language from the ALJ’s decision is

objectionable in light of this court’s mandate that an ALJ provide a comprehensive

discussion of the evidence and an explanation of his or her reasoning supporting a

determination as to the severity of a claimant’s impairments: “The medical evidence

indicates that the claimant’s impairments are not severe enough to meet or medically

equal on of the impairments listed in Appendix 1, Subpart P, Regulations No. 4. The

undersigned [ALJ] gave particular attention to listing 9.00 (Endocrine Impairments) and

listing 12.00 (Mental Impairments).”

       This court reviews the factual findings of the ALJ to determine whether the

findings are supported by substantial evidence. 42 U.S.C. § 405(g); Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). This court set forth guidelines in Cotter v. Harris, 642 F.2d

700 (3d Cir. 1981), regarding the level of detail required in an examiner’s findings:



                                             3
              In our view an examiner’s findings should be as
              comprehensive and analytical as feasible and, where
              appropriate, should include a statement of subordinate factual
              foundations on which ultimate factual conclusions are based,
              so that a reviewing court may know the basis for the decision.
              This is necessary so that the court may properly exercise its
              responsibility under 42 U.S.C. § 405(g) to determine if the
              Secretary’s decision is supported by substantial evidence.

Id. at 705. Where, as here, an appellate court must evaluate whether substantial evidence

supports the ALJ’s finding that the applicant’s impairment does not meet or equal a listed

impairment, this court requires “a discussion of the evidence and an explanation of

reasoning supporting a determination that [the claimant’s] ‘severe’ impairment does not

meet or is not equivalent to a listed impairment.” Burnett v. Commissioner of Soc. Sec.

Admin., 220 F.3d 112, 120 (3d Cir. 2000). “[W]e are unable to conduct our substantial

evidence review if the ALJ fails to identify the evidence he or she rejects and the reason

for its rejection.” Walton v. Halter, 243 F.3d 703, 710 (3d Cir. 2001); see also Cotter,

642 F.2d at 705 (holding that this court requires from “the ALJ not only an expression of

the evidence s/he considered which supports the result, but also some indication of the

evidence which was rejected. In the absence of such an indication, the reviewing court

cannot tell if significant probative evidence was not credited or simply ignored”).

       In Ms. Davis’s case, the ALJ devoted two pages in his decision to analyzing and

weighing the medical evidence presented by both parties. The ALJ discussed the medical

evidence submitted by three doctors, the reports of Ms. Davis’s nurse, and Ms. Davis’s

testimony as well as that of her sister. The ALJ also noted that Ms. Davis testified that she

                                             4
had custody of her three grandchildren and cared for them, performed routine household

chores, including cooking, laundry, and shopping. He stated further that her medical

examinations did not reflect impairments as severe as Ms. Davis alleged. “Pulmonary

function testing was normal. The EKG was normal. . . . Visual field testing was normal. .

. The claimant had no problems interacting with the examiner, and was cooperative and

respectful.” The ALJ found that “[t]he medical evidence does not document impairments

that are as limiting as the claimant alleged.” The ALJ based this determination on his

particular consideration of two specific categories of impairments. The level of

specificity articulated by the ALJ was a proper application of the law of this circuit. As

this court explained in its denial of the petition for rehearing in Cotter, “[t]he opinion [in

Cotter] does not . . . place an onerous burden on the ALJ called upon to decide whether a

claimant is entitled to social security disability benefits. . . . [T]he ALJ is not required to

supply a comprehensive explanation for the rejection of evidence; in most cases, a

sentence or short paragraph would probably suffice.” Cotter v. Harris, 650 F.2d 481, 482

(3d. Cir. 1981) (denial of petition for rehearing).

                                               B.

       Ms. Davis also contends that the ALJ did not compare each severe impairment to

the listing closest to that impairment, compare the combination of impairments, and make

a determination with regard to medical equivalence. See 20 C.F.R. § 404.1526(a)

(requiring the examiner to consider whether a claimant’s “combination of impairments” is



                                                5
medically equal to any listed impairment). “For a claimant to show that his impairment

matches a listing, it must meet all of the specified medical criteria. An impairment that

manifests only some of those criteria, no matter how severely, does not qualify.” Sullivan

v. Zebley, 493 U.S. 521, 530 (1990).

       The ALJ found that Ms. Davis’s asthma, arthritis, and diabetes did not rise to the

level of severity required under the regulations. With regard to her asthma, the ALJ based

his decision on Ms. Davis’s testimony that she was never diagnosed with asthma, never

went to the emergency room for asthma, and was able to control her asthma with an

inhaler. This finding is supported by substantial evidence. See 20 C.F.R. Pt. 404, Subpt.

P, App. 1 (3.03) (defining asthma attacks that constitute a qualifying impairment as

occurring at least once every two months or at least six times a year, occurring in spite of

prescribed treatment and requiring physician intervention).

       The ALJ also found that Ms. Davis’s arthritis did not rise to the level of one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ’s written

decision states:

              The medical evidence does not document impairments that
              are as limiting as the claimant alleged . . . . She complained of
              pain in her joints, but also stated that the pain was relieved by
              non-prescription medication. On examination, the claimant
              was able to move her upper extremities in a normal way.
              There was no weakness in grip with either hand and there was
              no tenderness in the spine. She was able to flex her right hip
              to 80 degrees and her left hip to 90 degrees. There was no
              swelling or deformity in the knees. She was able to flex and
              extend her right knee to 90 degrees and her left knee to 100

                                             6
              degrees. There was some swelling in the feet but no
              tenderness, and reflexes and sensation were normal.

The ALJ’s conclusion that Ms. Davis’s arthritis did not meet a listed impairment was

based on substantial evidence. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 (1.02) (requiring

that an impairment due to dysfunction of joints be characterized by “chronic joint pain

and stiffness with signs of limitation of motion or other abnormal motion of the affected

joint(s)”).

       With respect to Ms. Davis’s diabetes mellitus, the ALJ discussed a doctor’s

diagnosis that Ms. Davis did not suffer from diabetic retinopathy due to her diabetes and

that she was able to control her diabetes with medication. The ALJ’s findings state,

“There was no diabetic retinopathy. Visual acuity, with correction, was 20/30 in the right

eye and 40/40 in the left eye. Near vision was 20/30 with correction. Visual field testing

was normal.” The ALJ’s finding that Ms. Davis’s diabetes does not rise to the level of

the listing is supported by substantial evidence. See 20 C.F.R. Pt. 404, Subpt. P, App. 1

(2.04) (requiring that impairment due to loss of vision leave the visual efficiency of the

better eye after correction at 20 percent or less).

                                               C.

       Ms. Davis also challenges the ALJ’s determination that her mental dysfunction did

not meet a medical listing under the Act. With respect to Ms. Davis’s mental dysfunction,

any claim of mental dysfunction under listing 12.05 requires that “the evidence [of mental

retardation] demonstrates or supports onset of the impairment before age 22.” 20 C.F.R.

                                               7
Pt.404, Subpt. P, App.1 (12.05). A claimant has the burden of producing evidence of

onset before the age of twenty-two. Williams v. Sullivan, 970 F.2d 1178, 1186 (3d Cir.

1992).

         At her hearing before the ALJ, Ms. Davis did not offer any evidence of the onset

of her borderline intellectual functioning before the age of twenty-two. Therefore, the

ALJ’s decision that her impairment did not meet or equal the listing is supported by

substantial evidence. Id. (holding that the failure to demonstrate that mental retardation

onset occurred before age 22 precluded a finding of impairment despite production of

evidence of a significant mental impairment).

                                             D.

         Finally, Ms. Davis contends that the ALJ failed to make a comparison between the

listings and a combination of all of her severe impairments. The regulations require that

“[the ALJ] review the symptoms, signs, and laboratory findings about [a claimant’s]

impairments to determine whether the combination of [a claimant’s] impairments is

medically equal to any listed impairment.” 20 C.F.R. § 404.1526(a). The ALJ reviewed

the medical evidence and Ms. Davis’s testimony regarding her impairments and

concluded that “[t]he medical evidence indicates that the claimant’s impairments are not

severe enough to meet or medically equal one of the impairments listed in Appendix 1.”

Therefore, the ALJ fulfilled his obligation to review Ms. Davis’s impairments

individually and in combination. Id.



                                              8
      Because the ALJ’s decision that Ms. Davis was not disabled within the meaning of

the Act is supported by substantial evidence, we AFFIRM.




                                          9